DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1, 6-8, 10-12, 14-17 and 20-21 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the crack-resistant layer includes at least one through hole therein, and the at least one through hole passes through the crack-resistant layer in the thickness direction of the encapsulation structure; the crack-resistant layer further includes a plurality of inorganic pattern units sequentially arranged in a direction from an inside to an outside of the crack-resistant layer; a gap is provided between two adjacent inorganic pattern units, and the gap is a through hole; or the crack-resistant layer further includes a plurality of inorganic pattern units arranged concentrically; a gap is provided between two adjacent inorganic pattern units, and the gap is a through hole; in any crack-resistant layer, an inorganic pattern unit located at a center of the crack-resistant layer is a rectangular block, and at least one remaining inorganic pattern unit is a rectangular loop block.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KYOUNG LEE/Primary Examiner, Art Unit 2895